                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

DORA P. BULLOCK,                   )
                                   )
                    Plaintiff,     )
                                   )                           JUDGMENT IN A
v.                                 )                           CIVIL CASE
                                   )                           CASE NO. 5:20-CV-96-D
CREEDMOORE NORTH CAROLINA          )
POLICE DEPARTMENT, ROBERT P. VARN, )
DEPARTMENT OF TRANSPORTATION, and )
JOHN DOE EMPLOYEES,                )
                                   )
                    Defendants.    )

Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that the court ADOPTS the conclusions
in the M&R [D.E. 26], DENIES as meritless plaintiff's motion for entry of default [D.E. 9],
and GRANTS defendants' motions to dismiss [D.E. 6, 20].



This Judgment Filed and Entered on December 23, 2020, and Copies To:
Dora P. Bullock                                        (Sent to 102 Margaret Dr. Creedmoore, NC
                                                       27522 via US Mail)
Scott D. MacLatchie                                    (via CM/ECF electronic notification)
John W. Congleton                                      (via CM/ECF electronic notification)
Neil Clark Dalton                                      (via CM/ECF electronic notification)




DATE:                                                  PETER A. MOORE, JR., CLERK
December 23, 2020                                              (By) /s/ Nicole Sellers
                                                               Deputy Clerk




            Case 5:20-cv-00096-D Document 29 Filed 12/23/20 Page 1 of 1
